En este caso en el cual no existe pliego de excepciones ni exposición del caso, la sentencia impuso a la acusada “$75 de multa o.30 días.” Se resolvió: que cuando la sen-tencia condena al pago de una multa deberá especificar que en defecto de tal pago el acusado debe Ser reducido a pri-sión por el término que corresponda. El Pueblo v. López, 13 D. P. R. 241, y El Pueblo v. Acuña, 17 D. P. R. 522. Modificada1 la sentencia al efecto de imponer al acusado “$75 de multa y en defecto de pago un día de cárcel por cada dollar dejado de satisfacer, no excediendo la prisión subsidiaria de treinta días.” El Juez Presidente Sr. del Toro, emitió la opinión el tribunal.